Citation Nr: 0833222	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-37 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to June 11, 2008.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected PTSD beginning June 11, 2008.  




REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
1987 to June 1997.  

In January 2008, the Board of Veterans' Appeals (Board) 
denied a compensable evaluation for the service-connected 
residuals of a left wrist fracture and an effective date 
earlier than March 6, 2003 for the grant of service 
connection for PTSD and remanded the issue of an initial 
rating in excess of 30 percent for the service-connected PTSD 
to the RO for additional development.  



FINDINGS OF FACT

1.  Prior to June 11, 2008, the manifestations of the 
veteran's service-connected PTSD are not shown to have 
included circumstantial or stereotyped speech, panic attacks 
more than once a week, difficulty in understanding complex 
commands, memory impairment, impaired judgment and abstract 
thinking, and difficulty in establishing and maintaining 
effective work and social relationships.  

2.  Beginning on June 11, 2008, the manifestations of the 
service-connected PTSD, which include insomnia, recurring 
nightmares and intrusive memories of the Persian Gulf, some 
difficulty concentrating, hypervigilance, irritability, 
depression, and isolation, are shown to more nearly 
approximate that of occupational and social impairment with 
reduced reliability and productivity.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected PTSD have 
not been met prior to June 11, 2008.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2007).  

2.  The criteria for the assignment of an initial evaluation 
of 50 percent for service-connected PTSD have been met 
beginning on June 11, 2008.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The veteran was notified by VA letter in June 2003 on the 
requirements needed to establish entitlement to service 
connection, and service connection for PTSD was granted by 
rating decision in August 2004, with a 30 percent rating 
assigned effective March 6, 2003.  The RO sent the veteran a 
letter in June 2006 in which he was informed of the 
requirements needed to establish entitlement to an increased 
rating for PTSD.  

In accordance with the requirements of VCAA, the June 2006 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The Board notes that the veteran was informed in March 2006 
that an effective date would be assigned if an increased 
rating claim was granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The evidence on file includes 
VA psychiatric examinations in April 2004 and June 2008.  

The Board concludes that all available evidence that is 
pertinent to the PTSD claim decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on this issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his PTSD claim.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  



Schedular Criteria

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.   

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household) but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  


Analysis

The veteran contends that he should be assigned an initial 
evaluation in excess of 30 percent for his service-connected 
PTSD because of increased symptomatology.  

The veteran complained on VA psychiatric evaluation in April 
2004 of poor appetite and concentration, depression, 
occasional insomnia, nightmares once a week, intrusive 
thoughts, anxiety, hypervigilance, and anger.  He said that 
he did not have any friends.  He did not take any medication 
for his psychiatric disorder.  It was noted that the veteran 
worked a temporary full-time job as an instructor.  He had 
been married twice and had three children.  

On mental status examination in April 2004, the veteran was 
alert, neatly dressed, and oriented.  His mood was tense; his 
affect was appropriate.  There were no loose associations or 
flight of ideas, no homicidal or suicidal ideations, no 
impairment of thought processes, and no delusions or 
hallucinations.  His memory was described as good.  His 
insight and judgment were considered adequate.  The diagnoses 
were PTSD and depressive disorder.  His GAF score was 55, and 
he was considered to have moderate impairment.  

VA treatment records from December 2005 to June 2008 reveal 
that although the veteran's GAF score was 55 in January 2006, 
it was noted that he was doing well in March 2006.  
Subsequent GAF scores were 65 in May 2006, 60 in October 
2006, and 70 in March 2007.  

On VA psychiatric evaluation on June 11, 2008, the veteran 
said that he lived with his wife and four children.  He got 
into a lot of arguments with his wife and did not have any 
friends or hobbies.  He worked and went to school part time.  
He was isolated at work, had difficulty concentrating, and 
missed approximately 3-4 days of work a month due to his 
psychiatric problems.  

On mental status examination in June 2008, the veteran was 
clean and appropriately dressed.  He was taking medication 
for his psychiatric disorder.  His speech was unremarkable.  
He was oriented.  His affect was constricted; his mood was 
anxious.  He did not have homicidal thoughts, but did have 
vague thoughts of suicide, without a plan.  He had nightmares 
4-5 times a week.  

The veteran was noted to be sleep impaired and chronically 
fatigued.  He had low motivation and energy.  He was 
hypervigilant.  The examiner noted that the veteran's 
difficulty concentrating caused short-term memory problems.  
The diagnoses were PTSD and depression; his GAF score was 53.  

Based on the evidence of record, the Board concludes that the 
symptomatology of the service-connected PTSD is not 
productive of a rating in excess of 30 percent prior to June 
11, 2008 because manifestations of the veteran's service-
connected PTSD do not include circumstantial or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, memory impairment, impaired 
judgment, and impaired abstract thinking.  

However, the PTSD is productive of a disability picture that 
more nearly approximates the criteria for a rating of 50 
percent beginning on June 11, 2008 because of such factors as 
a constricted affect, anxiety and depression, insomnia that 
caused chronic fatigue, more frequent nightmares, difficulty 
with concentration that impaired short-term memory, 
hypervigilance, irritability, low motivation and energy, and 
continued isolation.  38 C.F.R. § 4.7 (2007).  The Board also 
notes that the veteran was taking medication for his PTSD 
when seen in June 2008.  

The Board finds that a rating in excess of 50 percent is not 
for assignment for service-connected PTSD beginning June 11, 
2008, because the evidence of record does not show the 
symptomatology associated with a schedular evaluation of 70 
percent, such as suicidal ideation; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  

Additionally, the GAF score of 53 is indicative of no more 
than moderate symptomatology.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

Accordingly, based on the evidence on file, the Board 
concludes that a staged rating is warranted for the veteran's 
service-connected PTSD as noted above.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board has considered whether the increased rating issue 
on appeal should be referred to the Director of the 
Compensation and Pension Services for extraschedular 
consideration.  An extraschedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2007).  

The Board finds nothing in the record that may be termed so 
exceptional or unusual as to warrant an extraschedular 
rating.  In fact, the veteran was working and going to school 
in June 2008, although he did miss some days from work each 
month due to his PTSD.  Therefore, the RO's determination not 
to refer this case for extra-schedular consideration was 
appropriate.  

Finally, in reaching the decision that a rating in excess of 
30 percent prior to June 11, 2008 and a rating in excess of 
50 beginning June 11, 20008 is not warranted, the doctrine of 
reasonable doubt was considered.  However, as the 
preponderance of the evidence is against a rating in excess 
of that granted by this decision, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An initial rating in excess of 30 percent for the service-
connected PTSD prior to June 11, 2008 is denied.  

An initial rating of 50 percent for PTSD beginning on June 
11, 2008 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


